Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered February 2, 2000, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of murder in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s contention that he was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708 [1998]; People v Satterfield, 66 NY2d 796 [1985]; People v Baldi, 54 NY2d 137 [1981]; People v Wicker, 229 AD2d 602 [1996]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Feuerstein, J.P., Smith, H. Miller and Townes, JJ., concur.